Citation Nr: 0612573	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a right ankle disability

2.  Entitlement to an initial disability rating higher than 
10 percent for a left ankle disability

3.  Entitlement to an initial disability rating higher than 
10 percent for a right heel disability

4.  Entitlement to an initial disability rating higher than 
10 percent for a left heel disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 3, 1985, to 
May 10, 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In November 2000, and again in August 2003, the Board 
remanded this case for additional evidentiary development.  
It has since been returned to the Board for further appellate 
action.

The Board notes that in September 2003, the veteran submitted 
a VA Form 21-526, on which she claimed entitlement to service 
connection for bi-polar disorder, hepatitis C, and 
degenerative joint disease.  She also listed bilateral stress 
fractures, however, that issue is currently before the Board 
on appeal.  The remaining issues have not been addressed by 
the originating agency since it sent the veteran a VCAA 
notice letter in January 2004.  The Board accordingly refers 
those issues to the originating agency for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
moderate limitation of motion.

2.  The veteran's left ankle disability is manifested by 
moderate limitation of motion.

3.  The veteran's right heel disability is manifested by 
moderate overall impairment.

4.  The veteran's left heel disability is manifested by 
moderate overall impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2005).

2.  The criteria for a disability rating higher than 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2005).

3.  The criteria for a disability rating higher than 10 
percent for a right heel disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a,  
Diagnostic Code 5284 (2005).

4.  The criteria for a disability rating higher than 10 
percent for a left heel disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for her service-connected bilateral ankle and heel 
disabilities.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before enactment of the VCAA in 
November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in her possession, was 
provided in letters dated in May 2004 and May 2005.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased disability ratings sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that increased ratings are not warranted for the 
veteran's ankle and heel disabilities.  Consequently, no 
effective dates will be assigned, so the failure to provide 
notice with respect to that element of the claims is no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any existing, 
outstanding that could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence.  The representative has contended that the case 
should be remanded because the report of a May 2004 VA 
examination is not in compliance with the Board's remand 
directives.  For the reasons discussed below, the Board has 
determined that the VA examination report is adequate for 
rating purposes and that another VA examination is not 
required.

Following the provision of notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims in December 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of any of 
the claims would have been different had VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005) [higher of two evaluations].

Analysis

Right and Left Ankles

The veteran is seeking increased initial ratings for her 
service connected right and left ankle disabilities, 
denominated by the RO as residuals of stress fractures to the 
right and left ankles with arthritis.

The veteran is currently assigned a 10 percent disability 
rating for each ankle under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, which provides that limitation of an ankle 
warrants a 10 percent rating if it is moderate or a 20 
percent rating if it is marked.  

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  

The most recent evaluation of the veteran's ankles comes from 
a May 2004 VA examination.  The examiner noted range of 
dorsiflexion to 15 degrees, bilaterally, and range of plantar 
flexion to 55 degrees, bilaterally.  Inversion was measured 
to 20 degrees, and eversion to 15 degrees, bilaterally.

Normal dorsiflexion of the ankle is from 0 to 20 degrees.  
Normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2005).

Other findings for the right and left ankle are similar to 
the May 2004 findings.  In a January 2003 examination, the 
veteran had dorsiflexion to15 degrees bilaterally, and 
plantar flexion to 50 degrees on the right and 55 degrees on 
the left.  An April 2002 VA examination showed "full" range 
of motion from 20 degrees of dorsiflexion to 60 degrees of 
plantar flexion.  A December 1997 VA examination showed 
normal range of motion, and an October 1996 examination 
showed normal plantar flexion, and dorsiflexion to 15 
degrees.  

The veteran's range of dorsiflexion, from 15 to 20 degrees is 
between three-quarters to 100 percent of normal, as indicated 
in the rating schedule.  The veteran's plantar flexion is 
essentially normal, and has recently exceeded what is 
considered normal.  In the Board's view, such range of motion 
is neither moderate nor of medium quality, but is mild.  The 
Board finds that such symptomatology does not approximate the 
limitation of motion necessary for a 20 percent rating.  

Other objective findings support this conclusion.  X-rays in 
May 2004 were described as unremarkable, showing no skeletal 
deformities in either extremity and osseous structures that 
are otherwise unremarkable.  The examiner noted normal 
symmetrical articular relationships at the ankles and feet, 
bilaterally, and found no soft tissue abnormalities.  The 
overall impression was normal extremities.  

The January 2003 VA examiner noted that, while the veteran 
complained of tenderness at the tip of the lateral malleolus 
of the left ankle, objectively there was no swelling or 
effusion of the ankles.  There was also no abnormal varus or 
valgus angulation of the os calcis in relationship to the 
tibia and fibula.  

Similarly, the April 2002 examiner found that there was no 
lateral or medial instability of either ankle.  The December 
1997 examiner found that the veteran's ankles looked normal 
with no bony deformity.  Private X-rays dated in July 1989 
and September 1993 also were normal.

Based on the objective evidence pertinent to the period on 
appeal, the Board can discern no basis on which to conclude 
that the veteran's right or left ankle demonstrates such 
symptomatology as can be considered more than moderate in 
degree, as is required for a higher rating.  

The Board has also considered additional functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The May 2004 
examination report shows that, while the veteran complained 
of pain with long-term standing that exceeds more then 15 to 
30 minutes, this appeared to relate to her heel condition, 
not her ankles; moreover, such symptomatology is, by the 
veteran's description, not associated with motion.  She also 
reported that she has difficulty going up and down steps; 
however, she reported that she can still walk a quarter of a 
mile without getting too much of an increase in the pain.  
Objectively, there were no clinical findings to support the 
veteran's complaints with respect to pain.  There was no 
swelling or effusion of the ankles.  The veteran had good 
muscle strength; and most significantly, there was no pain 
with motion of the ankles.  The veteran was able to heel and 
toe rise adequately.  Her gait was described as "quite 
normal."  The examiner found that repetitive motion does not 
increase her pain nor does it decrease the range of motion 
levels.   

Similarly, the January 2003 VA examiner found that the 
veteran did not have an abnormal gait; there were good 
strength and good resistance to range of motion of the ankles 
in all directions, and there was no weakness of the Achilles 
tendons.  While the April 2002 examiner noted that the 
veteran walked with an antalgic gait, he also noted that 
muscle strength of the lower extremities was normal.  

Based on the essentially normal objective findings, the Board 
finds that the assignment of additional compensation based on 
motion that is accompanied by pain, weakness, excess fatigue, 
or incoordination under 38 C.F.R. §§ 4.40 and 4.45 is not 
appropriate or warranted.

The Board notes that there is evidence of arthritis 
associated with the veteran's service-connected conditions; 
however, Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] rates by analogy to 
limitation of motion of the joint affected, which is 
essentially how the disabilities are now rated.  

The Board has found no other diagnostic code that is as 
appropriate as Diagnostic Code 5271, or that would permit a 
higher disability rating.  The veteran has not suggested any 
other code.

Based on the objective evidence, the Board does not find such 
symptomatology of either the left or right ankle as would 
approximate the type and degree of symptomatology or its 
effects that would justify a 20 percent rating.  See 
Mauerhan, 16 Vet. App. 436.  The Board has also considered 
the veteran's contentions concerning the severity of her 
service-connected right and left ankle symptomatology.  
However, the veteran's complaints are not consistent with the 
objective findings.  While the veteran is competent to report 
her symptoms, like all evidence her self reports must be 
evaluated in the light of the entire record.  Where, as here, 
her testimony conflicts with the objective evidence, her 
personal interest in the claim must also be considered.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  The Board believes 
that the objective clinical findings, which have consistently 
shown minimal to moderate impairment, outweigh the veteran's 
statements.  

The Board has considered whether staged ratings are 
appropriate for any portion of the period on appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
medical evidence and the veteran's contentions have not 
changed appreciably during the period on appeal.  
Specifically, there is no basis to assign a rating higher 
than 10 percent for either extremity during any portion of 
the period under consideration.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
initial ratings for her service-connected right and left 
ankle disabilities.  

Right and Left Heels

The veteran is seeking increased initial ratings for her 
service connected right and left heel disabilities, 
denominated by the RO as residuals of stress fractures to the 
right and left heels, with heel spurs.  

The veteran is currently assigned separate 10 percent 
disability ratings for her right and left heel disabilities 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
that a foot injury warrants a 10 percent evaluation if the 
disability is moderate, a 20 percent evaluation if the 
disability is moderately severe or a 30 percent evaluation if 
the disability is severe.

As with the veteran's ankles, the Board notes that the 
evidence showing impairment of the heels is primarily 
subjective, with very little objective support.  On VA 
examination in May 2004, the veteran complained of pain with 
long-term standing that exceeds more then 15 to 30 minutes.  
She stated that she can still walk a quarter of a mile 
without getting too much of an increase in the pain.  She 
also stated that she has difficulty going up and down steps.  
However, examination revealed no swelling around the 
calcaneous of either foot, and no swelling of the forefoot.  
There was no palpable tenderness on the plantar surface of 
her feet.  There was some "mild" tenderness on the mid 
portion of the dorsum of both feet, and there was tenderness 
to palpation at the insertion of plantar fascia, bilaterally.  
The veteran was able to heel and toe rise adequately, and the 
veteran's gait appeared quite normal to the examiner.  There 
was no deformity of the heel when standing with no shoes.  
Review of X-rays was essentially unremarkable except for some 
mild osteophytes of the calcaneous probably secondary to a 
mild plantar fasciitis.  There were no skeletal deformities 
in either extremity and osseous structures were otherwise 
described as unremarkable.  There were no soft tissue 
abnormalities.  The overall impression was normal 
extremities.  

The January 2003 VA examiner noted tenderness to palpation on 
the dorsal surface of the veteran's right foot, between the 
second, third, and fourth metatarsal heads, as well as on the 
left foot.  There was no palpable tenderness to the plantar 
surface.  There was tenderness of the plantar surface of the 
calcaneous.  The veteran was unable to stand up on her toes 
because of discomfort in her heels.  However, the examiner 
found that she did not have an abnormal gait, and there was 
no abnormal varus or valgus angulation of the os calcis in 
relationship to the tibia and fibula.  

On examination in April 2002, there was no swelling of the 
feet.  There was no specific deformity of either foot, but 
there was swelling of the pes cavus or pes planus.  There was 
also some mild swelling noted over the left perineal tendon 
and there was some tenderness to palpation in this area.  The 
veteran was described as walking with an antalgic gait.  
However, the forefoot had normal motion, and muscle strength 
of the lower extremities was normal.  Similarly, on 
examination in December 1997, the veteran's feet were said to 
look normal, with no edema or bony deformity.

In summary, the objective demonstrated symptomatology 
consists of mild swelling of the feet.  The remainder of the 
reported symptomatology consists of complaints of tenderness 
and pain with extended standing or climbing stairs.  Such 
symptomatology is primarily sensory in nature, it is 
inherently subjective, and it does not provide an adequate 
basis for the Board to conclude that there is more than 
moderate disability of either foot.  

The Board has found no other diagnostic code that is as 
appropriate as Diagnostic Code 5284, or that would permit a 
higher disability rating.  The veteran has not suggested any 
other code.

Based on the objective evidence, the Board has not identified 
such symptomatology of either the left or right heel as would 
approximate the type and degree of symptomatology or its 
effects that would justify a 20 percent rating.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  The Board has also 
considered the veteran's contentions concerning the severity 
of her service-connected right and left heel symptomatology.  
However, the veteran's complaints are not consistent with the 
objective findings.  While the veteran is competent to report 
her symptoms, like all evidence her self reports must be 
evaluated in the light of the entire record.  Where, as here, 
her testimony conflicts with the objective evidence, her 
personal interest in the claim must also be considered.  See 
Cartright, 2 Vet. App. at 25.  The Board believes that the 
objective clinical findings, which have consistently shown 
minimal to moderate impairment, outweigh the veteran's 
statements.  

The Board has considered whether staged ratings are 
appropriate for any portion of the period on appeal.  See 
Fenderson, 12 Vet. App. 119.  However, the medical evidence 
and the veteran's contentions have not changed appreciably 
during the period on appeal.  Specifically, there is no basis 
to assign a rating higher than 10 percent for either 
extremity during any portion of the period under 
consideration.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
initial ratings for her service-connected right and left heel 
disabilities.  

Other considerations

The veteran's representative has requested in the March 2006 
informal hearing that these matters-already twice remanded-
again be remanded for a medical opinion with respect to the 
effect of the veteran's service connected heel and ankle 
disabilities on her ability to work.  The representative 
points specifically to the language of the Board's August 
2003 remand instructions, which request such an opinion.  
However, the Board finds that, in this case, its remand 
instructions were substantially complied with.  Although the 
examiner did not use the precise language of the remand 
instruction, he provided clinical findings which enable the 
Board to reach an informed conclusion with respect to the 
effect on the veteran's employment.  As such, the Board finds 
that its evaluation of the claims has not been hindered by 
this error, and there has been no prejudice to the veteran.  
As additional development is not necessary, the 
representative's request for a third remand is denied.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for her ankle or heel disabilities and that 
the manifestations of such disabilities are not in excess of 
those contemplated by the schedular criteria.  

With respect to marked interference with employment, the 
veteran stated to a July 1997 VA examiner that she has had to 
quit every job she has held since leaving the military due to 
pain and swelling in her feet.  This is certainly credible 
with respect to certain jobs listed by the veteran; however, 
other jobs, including clerical positions were not described 
as involving activities (such as standing) identified by the 
veteran as particularly troublesome.  The veteran did not 
explain the basis for her belief that her service-connected 
ankle and heel disabilities rendered her unable to continue 
in such positions.  The Board notes that the veteran has 
several other significant disabilities, including a 
psychiatric diagnosis and hepatitis C.  The veteran did not 
explain the impact of those disabilities on her decision to 
leave the positions listed.  A November 1995 letter from 
D.C.W., D.O. refers to the hepatitis C in addition to the 
orthopedic conditions in finding a disability claim 
justified.  While there is no doubt that the veteran's heel 
and ankle disabilities impair her ability to work, the 
disability ratings already assigned are in themselves 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  However, the objective evidence discussed above 
simply does not support the assertion that the veteran's heel 
and ankle disabilities cause such marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2005); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

An initial rating higher than 10 percent for a right ankle 
disability is denied.

An initial rating higher than 10 percent for a left ankle 
disability is denied.

An initial rating higher than 10 percent for a right heel 
disability is denied.

An initial rating higher than 10 percent for a left heel 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


